ACCEPTED
                                                                                                                    05-15-01372-CV
                                                                                                         FIFTH COURT OF APPEALS
                                                                                                                    DALLAS, TEXAS
                          Burford & Ryburn, L.L.P.                                                           11/20/2015 11:48:47 AM
                                                                                                                         LISA MATZ
                          Attorneys and Counselors at Law                                                                    CLERK
                                   Dallas •   Fort worth




Christina Gratke Nason

                                                                                                FILED IN
WRITER-S DIRECT DIAL
(214) 7JO-3I58
                                                                                         5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
WRITER'S FACSIMILE:
(214) 74U-2R60
                                                                                        11/20/2015 11:48:47 AM
                                                                                               LISA MATZ
WRITER'S EMAIL ADDRESS:
cnason'i3.brla».com
                                                                                                 Clerk

WEB SITE
Mii-w.brlaw com
                                                    November 20, 2015

Via E-File
Ms. Lisa Matz, Clerk of Court
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas. Texas 75202

                  Re:      Case No. 05-15-01372-CV; Fifth District Court of Appeals at Dallas, Texas;
                           Christopher Patterson and Stevens Transport, Inc. v. Glendy W. Tolbert, Jr.

Dear Ms. Matz:


        Please be advised that the parties to this appeal have reached an agreement, which will
resolve the appeal as to all parties to the appeal. Because the parties are in the process of
finalizing a written agreement. Appellants respectfully request that this Court of Appeals take no
further action on this appeal. After the written agreement has been finalized, Appellants
Christopher Patterson and Stevens Transport, Inc. and Appellee Glendy W. Tolbert, Jr. will
move for voluntary agreed dismissal of this appeal pursuant to Rules 42.1(a)(2) and 43.2(e) of
the Texas Rules of Appellate Procedure.

                  Should you have any questions or need anything further, please do not hesitate to contact
me.



                                                               Sincerely,

                                                               BURfDRD &RYBliilN, ^.L.P.


                                                               Christina Gratke Nason


CGN/ss


cc:               Mr. Lucas S. Lafitte                                                  Via E-File

                  Ms. Jennifer Rehfeld
                  Lafitte, Abbott, Wingo, Rehfeld & Halloway, PLLC



                      500 N. AKARD STREET • SUITE 3100 • DALLAS, TEXAS 75201-6697 • (214) 740-3100
                                                           Est. 1907
 1277555.1 876-0000